Exhibit 10.1
AMENDMENT
TO
EMPLOYMENT AGREEMENT
     WHEREAS, Kellogg Company, a Delaware corporation (the “Company”), and
                     (the “Employee”) previously entered into an employment
agreement relating to Change in Control dated                      (the
“Agreement”);
     WHEREAS, the Company and Employee now deem it desirable to amend the
Agreement to make changes required under Section 409A of the Internal Revenue
Code and to reduce the level of benefits payable thereunder;
     NOW, THEREFORE, the parties hereby agree that the Agreement shall be
amended, effective as of the date of this Amendment, as follows:
     1. By adding the following paragraph to the end of Section 5(a)(1) of the
Agreement:
     “The Company and Employee intend payment of the amounts specified in this
Section 5(a)(1) to satisfy the short term deferral exception under Section 409A
of the Internal Revenue Code of 1986. If for any reason it is determined that
any payments under this Agreement are subject to Code Section 409A, then
notwithstanding any provision of the Agreement to the contrary, and solely to
the extent required by Code Section 409A, payment shall be delayed until the
date which is 6 months after the Employee’s severance from employment with the
Company.”
     2. Section 5(a)(1)(B) of the Agreement is hereby amended by deleting the
phrase “(i) three and” and substituting the phrase “(i) two and”.
     3. Sections 5(a)(1)(C), 5(a)(2) and 5(a)(3) of the Agreement are hereby
amended by deleting the phrase “three years” each place it appears in such
sections and substituting the phrase “two years”; and by deleting the phrase
“third anniversary” where it appears in Section 5(a)(3) and substituting the
phrase “second anniversary”.
     4. Section 5(a)(4) of the Agreement is hereby amended by deleting such
section in its entirety and substituting the following new Section 5(a)(4).
     “(4) the Company shall, at its sole expense as incurred, provide the
Employee with outplacement services the scope and provider of which shall be
selected by the Employee in the Employee’s sole discretion; provided, however,
such outplacement services shall not be provided later than the last day of the
second taxable year following the taxable year in which the Employee’s Date of
Termination occurs; and”
     5. By adding the following sentence to the end of Section 8(b) of the
Agreement:

 



--------------------------------------------------------------------------------



 



“All actions required by this Section 8(b) shall be taken such that any amounts
owed by the Company shall be paid as soon as practicable and in any event no
later than the end of the Participant’s taxable year next following the
Participant’s taxable year in which the Employee remits the related taxes.”

  6.   Except as expressly modified by this Amendment, the Agreement shall
remain in full force once effective. In the event of any conflict between the
terms of this Amendment and the Agreement, this Amendment shall control.

     IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company
has caused this Amendment to be executed in its name and on its behalf, as of
the effective date set forth above.

         
 
  EMPLOYEE      
 
       
 
 
 
   
 
       
 
  KELLOGG COMPANY    
 
       
 
  By    
 
 
 
   

- 2 -